Opinion by
Keefe, J.
It appeared that the grass seed absorbed moisture on the voyage of importation and that after a month’s trip by freight in a box car it had lost the moisture so that when it reached the warehouse of the importer the net weight was equal to the invoice weight. As it has been long established that duty must be taken on the net weight of merchandise arriving at the port of entry the protest was overruled. American Sugar Refining Co. v. United States (G. A. 6620, T. D. 28249) cited.